Citation Nr: 1759075	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral elbow pain.

4.  Entitlement to service connection for bilateral hip condition.

5.  Entitlement to service connection for bilateral shoulder pain.

6.  Entitlement to service connection for bilateral wrist/fingers pain.

7.  Entitlement to service connection for bilateral numbness in all four upper and lower extremities.

8.  Entitlement to service connection for back pain.

9.  Entitlement to service connection for neck pain.
10.  Entitlement to service connection for bilateral lower extremity arthritis, claimed as leg pain.

11.  Entitlement to service connection for bilateral upper extremity arthritis, claimed as restricted flexibility in arms.

12.  Entitlement to service connection for heart condition.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to February 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  On his February 2014 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a December 2015 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2012 VA examination report, the examiner noted that the claims file and the Veteran's service treatment records (STRs) had not been reviewed.  Additionally, the examiner did not give an etiology opinion on any of the issues on appeal.  Finally, with the exceptions for the Veteran's diagnoses of dizziness/vestibular disorder and tension headaches, the Board notes that for all the other issues on appeal, the examiner reported the contradictory findings that the Veteran was diagnosed or had been diagnosed with a condition, but then noted that there was no objective evidence of a disability during examination.  No explanation was given.  As a result, new VA examinations are necessary for all the issues listed on appeal to determine what, if any, diagnoses the Veteran has, and whether they are etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, schedule the Veteran for VA examinations to determine the nature and etiology of any diagnosed conditions concerning his claims for dizziness, headaches, bilateral elbow pain, bilateral hip condition, bilateral shoulder pain, bilateral wrist/fingers pain, bilateral numbness in upper and lower extremities, back pain, neck pain, bilateral lower extremity arthritis, bilateral upper extremity arthritis, and a heart condition.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

For each diagnosed disability, an opinion must be provided that such disability is at least as likely as not (a 50 percent or greater probability) caused by or etiologically related to the Veteran's active service.  If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.  A complete rationale for each opinion must be provided.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




